Name: 75/456/EEC: Council Decision of 15 July 1975 on the conclusion of the Agreement between the European Economic Community and the Republic of India on cane sugar
 Type: Decision
 Subject Matter: European construction;  beverages and sugar;  Asia and Oceania;  international trade
 Date Published: 1975-07-23

 23.7.1975 EN Official Journal of the European Communities L 190/35 COUNCIL DECISION of 15 July 1975 on the conclusion of the Agreement between the European Economic Community and the Republic of India on cane sugar (75/456/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the recommendation from the Commission; Whereas Protocol 3 on ACP sugar forms an integral part of the ACP-EEC LomÃ © convention which was signed on 28 February 1975; whereas, pending the entry into force of the convention, the Community and the ACP States named in the Protocol have pledged themselves, by means of agreements in the form of exchanges of letters of 28 February 1975, to apply as from the same date the provisions of the aforesaid Protocol; Whereas, in the Joint Declaration of Intent on the development of trade relations with Ceylon, India, Malaysia, Pakistan and Singapore (1), annexed to the Final Act of the Treaty of Accession, it is stated that the question of exports of sugar from India to the Community after the expiry of the Commonwealth Sugar Agreement on 31 December 1974 must be settled by the Community taking account in particular of the provisions which may be adopted as regards imports of sugar from the independent Commonwealth countries listed in Protocol 22 on relations between the European Economic Community and the Associated African and Malagasy States and also the independent developing Commonwealth countries situated in Africa, the Indian Ocean, the Pacific Ocean and the Caribbean; Whereas, in order to act upon this Declaration, the Agreement on cane sugar negotiated between the European Economic Community and the Republic of India should therefore be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of India on cane sugar is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement and to confer upon him the powers required to bind the Community. Done at Brussels, 15 July 1975 For the Council The President M. RUMOR (1) OJ No L 73, 27. 3. 1972, p. 195.